             Case 4:19-cv-00234-JM Document 40 Filed 07/05/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION

PEGGY JONES                                                                                 PLAINTIFF

v.                                      NO. 4:19-CV-00234-JM

LARRY JEGLEY, Prosecuting Attorney For Pulaski County,
In His Official Capacity;
SYBAL JORDAN HAMPTON, In Her Official Capacity As A
Member Of The Arkansas Ethics Commission;
TONY JUNEAU, In His Official Capacity As A Member Of The
Arkansas Ethics Commission;
ASHLEY DRIVER YOUNGER, In Her Official Capacity As A
Member Of The Arkansas Ethics Commission;
ALICE L. EASTWOOD, In Her Official Capacity As A Member
Of The Arkansas Ethics Commission;
LORI KLEIN, In Her Official Capacity As A Member Of The
Arkansas Ethics Commission                                                              DEFENDANTS

        PLAINTIFF’S MOTION FOR LEAVE TO FILE AMENDED COMPLAINT

        Pursuant to Federal Rule of Civil Procedure 15, Plaintiff Peggy Jones respectfully requests

that this Court grant her leave to file an amended complaint. A copy of the proposed amended

complaint is attached as an exhibit hereto. In further support of this motion, Plaintiff states as

follows:

        1.      Plaintiff seeks leave to file an amended complaint in this case for two purposes:

(1) to add additional allegations regarding the campaign contributions she would make absent the

Blackout Period and (2) to add an additional plaintiff, Senator Mark Johnson, one of the intended

recipients of her campaign contributions.

        2.      According to Rule 15(a)(2), “[t]he court should freely give leave when justice so

requires.” Allowing Plaintiff to file the amended complaint is in the interest of justice, as it allows

the issues in this case to be more fully set forth in the pleadings. Furthermore, allowing Senator

Johnson to participate in this case is also in the interest of justice, given that his rights are directly

affected by the Blackout Period.

                                                    1
             Case 4:19-cv-00234-JM Document 40 Filed 07/05/19 Page 2 of 2




        3.      This case is still in its initial stages. Among other things, the initial scheduling

conference among the parties has yet to occur. As such, there will be not prejudice to Defendants

from the filing of this amended complaint.

        4.      Plaintiff requested consent from Defendants before filing this motion. Counsel for

Defendants stated that he would be unable to provide a response to the request until next week.

Due to the expedited matter of these proceedings, Plaintiff is filing the instant motion without

awaiting Defendants’ consent.

        For these reasons, Plaintiff respectfully requests that this Court grant her leave to file the

attached amended complaint, and for such further and additional relief as to which she may be

entitled.

                                               John E. Tull III (84150)
                                               Chad W. Pekron (2008144)
                                               Christoph Keller (2015145)
                                               Brittany S. Ford (2018102)
                                               QUATTLEBAUM, GROOMS & TULL PLLC
                                               111 Center Street, Suite 1900
                                               Little Rock, Arkansas 72201
                                               Telephone: (501) 379-1700
                                               Facsimile: (501) 379-1701
                                               jtull@qgtlaw.com
                                               cpekron@qgtlaw.com
                                               ckeller@qgtlaw.com
                                               bford@qgtlaw.com

                                               Attorneys for Plaintiff




                                                  2
